Citation Nr: 0211457	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  96-49 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a pulmonary disability 
secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1958 and from November 1958 to June 1959.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the Cheyenne, 
Wyoming RO, which denied service connection for a pulmonary 
disability secondary to asbestos exposure.

This case was before the Board in May 1998 and February 1999 
when it was remanded for further development.

The Board also notes that the veteran's claim for entitlement 
to service connection for poliomyelitis, previously remanded 
by the Board, was granted in a February 2000 rating decision.  
Therefore, as the full benefit sought on appeal has been 
granted, this issue is no longer on appeal.

Finally, in August 1998, a video-conference hearing was held 
before the undersigned, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran served in the Navy as a boatswain mate, 
responsible for handling cargo, painting, scraping, and 
engaging in the physical removal and replacement of asbestos 
in steam pipes.

3.  The evidence does not demonstrate that the veteran's 
current pulmonary disability is attributable to his exposure 
to asbestos during military service.


CONCLUSION OF LAW

The veteran's current pulmonary disability was not incurred 
in or aggravated by exposure to asbestos during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records show no subjective 
complaints or objective findings of a pulmonary disability or 
related symptoms associated with exposure to asbestos.

In December 1965, the veteran underwent an unrelated VA 
examination.  Nevertheless, examination of his respiratory 
system was normal to palpation, percussion, and auscultation.  
Chest x-rays revealed no evidence of pathology.

During a March 1968 VA hospitalization for complaints of 
severe frontal headaches, a chest x-ray was found to be 
normal.

In July 1991, the veteran underwent another VA examination.  
Although the examination was unrelated to the current 
disability at issue, the veteran's lungs were reported to be 
clear upon physical examination.

In a January 1996 VA examination report, the veteran had 
complaints of wheezing and shortness of breath that limited 
his ability to engage in running, weightlifting, and other 
athletic activities.  The veteran denied any problems with 
chest pain or cough.  The veteran also reported a history of 
smoking one to two packs of cigarettes a day up to about five 
months prior to the examination.  The examiner also reported 
the veteran's medical history, to include a normal pulmonary 
function test (PFT) in 1993 and a normal chest x-ray in 1991.  
Examination revealed distant heart sounds, but was otherwise 
clear.  No rales or wheezes were noted.  After completing an 
x-ray study, the examiner reported that there were changes of 
interstitial lung disease consistent with asbestosis.  
Furthermore, PFTs showed borderline restrictive lung disease.

In an April 1996 opinion, Rating Board Physician William 
Cohen stated that asbestos exposure was conceded; however, 
the evidence does not show that the veteran suffers from any 
residuals of such exposure.  Therefore, service connection 
for asbestosis is not warranted.

During a May 1996 "aid and housebound" examination, the 
veteran had complaints of shortness of breath when walking 
around the house and further reported that he had been an 
intermittent smoker since a teenager.  Upon examination, the 
veteran's lungs were clear to auscultation.  The examiner 
diagnosed the veteran as having, among other things, chronic 
obstructive pulmonary disease (COPD), with a history of 
asbestos exposure.

In July 1996, the veteran was admitted to a VA hospital.  The 
hospital summary states that the veteran's lungs were clear, 
but exhibited rubs on both sides.

During the August 1998 Board video-conference hearing, the 
veteran testified that he physically handled asbestos and 
began smoking cigarettes during his military service.  
Furthermore, the veteran stated that he was unable to run, 
jump, or perform related activities as a result of such 
exposure.  The veteran also reported his medical history and 
treatment, including the opinion of VA physician Marilyn 
Grams that he suffers from "fibrosis of the lungs" related 
to his asbestos exposure during service.  As to smoking, the 
veteran stated that he was currently smoking fewer cigarettes 
and had been medically encouraged to quit.

In a September 1998 treatment note, Dr. Grams stated that the 
veteran had not worked with asbestos prior to his military 
service, and that there was no other evidence of 
environmental exposure to explain his current pulmonary 
disability.

Likewise, in a March 1999 treatment note/letter, Dr. Grams 
again stated that the veteran had not worked with asbestos 
prior to or after his military service, or was exposed to any 
other environmental factor to explain the fibrosis.

In October 1999, the veteran underwent another VA 
examination.  The veteran reported that he was not smoking 
cigarettes at the time of the examination.  Examination 
revealed that the veteran's lungs were essentially normal.  
Although there was no evidence of supraclavicular adenopathy 
and the lungs were clear to percussion and auscultation, 
there was evidence of limited excursions in breathing.  X-
rays indicated a mild interstitial disease without 
"convincing evidence of pulmonary fibrosis that would 
represent early radiographic changes of asbestos exposure."  
PFTs revealed evidence of severe restrictive breathing 
involvement limiting the FEV1 to 43 percent and the FEF 25 to 
75 percent, 10 percent of the expected normal.  Therefore, 
the examiner reported a "fairly dramatic" change in his 
pulmonary function.  In conclusion, the examiner stated that 
there was evidence of a severe restrictive deficit in the 
PFTs.  More specifically, the examiner reported:

[I]f asbestosis had been going on for a 
period of almost 40 years, it should 
certainly show evidence of pulmonary 
fibrosis.  [T]his is not present at this 
time in any significant degree.  Although 
there is pulmonary dysfunction, the 
diagnosis of asbestosis is not able to be 
affirmed nor indeed could it be denied.  
It would not be common at this point to 
have pulmonary asbestosis without 
significant fibrosis evident.

In a January 2001 addendum, the VA examiner stated that the 
"possibility of asbestosis playing [a] significant role in 
[the veteran's] pulmonary problem is not likely.  The 
exposure to asbestosis [sic] while on active duty may have 
been present but it does not appear to be a cause of present 
pulmonary concern."

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations. Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the November 1996 Statement of 
the Case and February 2001 Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  In 
this respect, in an October 2001 Report of Contact, the RO 
advised the veteran on what evidence was currently on record 
and the veteran stated that he had nothing further to add.  
Moreover, the veteran underwent a VA examination in 
conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

The veteran contends that he suffers from a pulmonary 
disability secondary to asbestos exposure during service.  
Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
evidence that establishes that his current disability either 
began in or was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Such a determination requires a finding of 
current disability that is related to an injury or disease 
incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 
310 (1993).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

After careful review of the evidence, the Board concludes 
that the veteran's pulmonary disability is not related to his 
military service, particularly secondary to asbestos 
exposure.  The Board concedes that the veteran was exposed to 
asbestos, and that the veteran does have a current pulmonary 
disability; however, the question before the Board is whether 
the veteran actually suffers from a pulmonary disability 
secondary to such exposure.  

Initially, the Board observes that the veteran's service 
medical records reveal no subjective complaints or objective 
findings of any pulmonary disability during service.  
Likewise, x-rays taken in December 1965 and March 1968 were 
normal, as well as a physical examination of the lungs in 
July 1991.

Nevertheless, even though the January 1996 VA examiner stated 
that x-ray findings demonstrated interstitial lung disease 
"consistent" with asbestosis, the veteran's total 
disability picture, along with the evidence on record, does 
not demonstrate an actual diagnosis of a pulmonary disability 
secondary to asbestos exposure. 

In this respect, the Board notes that it charged with the 
duty to assess the credibility and weight given to evidence.  
Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Pursuant to this duty, the Board acknowledges the May 1996 VA 
examiner's opinion that the veteran suffered from COPD, with 
a "history" of asbestos exposure.  It appears, however, 
that the examiner's opinion was based in large part on 
history as reported by the veteran.  There is no evidence 
that the examiner reviewed the veteran's claims file in 
conjunction with the examination or contributed the diagnosis 
to objective findings, other than to note that the veteran's 
lungs were clear to auscultation.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a "bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional."  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995)

Likewise, even though the September 1998 and March 1999 notes 
by Dr. Grams obviously support the fact that the veteran was 
exposed to asbestos, and stated that she can find no other 
reason for his pulmonary disability, there is no evidence to 
suggest that she examined the veteran's claims file or that 
her opinion is based on objective findings.

Moreover, the October 1999 VA examiner, after thorough 
examination and review of the veteran's claims file, stated 
that the veteran's lungs were essentially normal, and 
although the veteran does has pulmonary dysfunction, there 
was no evidence of pulmonary fibrosis indicating asbestosis.  
Although the examiner stated that x-rays revealed a mild 
interstitial disease, he further added that there was no 
"convincing evidence of pulmonary fibrosis that would 
represent early radiographic changes of asbestos exposure."  
Furthermore, in the January 2001 addendum, the examiner 
specifically stated that the "possibility of asbestosis 
playing [a] significant role in [the veteran's] pulmonary 
problem is not likely.  The exposure to asbestosis [sic] 
while on active duty may have been present but it does not 
appear to be a cause of present pulmonary concern."

Finally, the Board does not doubt the sincerity of the 
veteran's belief that his current pulmonary disability is 
related to asbestos exposure during his military service.  
Nevertheless, in the absence of competent and persuasive 
evidence linking his post-service pulmonary disability to 
service, neither his assertions, nor the assertions of any 
other layperson, are sufficient, alone, to support a grant of 
service connection.  It is undisputed that a layperson is 
competent to offer evidence as to facts within his or her 
personal knowledge, such as the occurrence of an in-service 
injury, or symptoms.  Without the appropriate medical 
training or expertise, however, a layperson is not competent 
to render an opinion on a medical matter, such as, in this 
case, the etiology of the veteran's pulmonary disability.  
See Anderson v. West, 12 Vet. App. 491, 496 (1999); Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994); Espiritu v. Derwinski, 
2 Vet. App. 292, 294-95 (1991).  Hence, any lay assertions in 
this regard have no probative value.

In rendering this decision, the Board has considered all the 
medical evidence of record, as well as the benefit of the 
doubt doctrine; however the veteran's total disability 
picture does not support a finding that his current pulmonary 
disability is related to his military service, particularly 
secondary to asbestos exposure.  Likewise, the Board notes 
that it has also taken into consideration the guidelines set 
forth in the Veterans Benefits Administration Adjudication 
Procedure Manual M21-1.  See also, VA O.G.C. Prec. Op. No. 4-
2000 (April 13, 2000).  Furthermore, as discussed above, the 
record contains an April 1996 opinion from a Rating Board 
Physician.  Given the nature of this opinion, the Board has 
not considered this opinion in the disposition of this 
appeal.  See Colayong v. West, 12 Vet. App. 524, 534-36 
(1999); Austin v. Brown, 6 Vet. App. 547, 552 (1994).

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and service connection for a pulmonary disability 
secondary to asbestos exposure is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a pulmonary disability 
secondary to asbestos exposure is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

